Citation Nr: 1706577	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-30 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 22, 2014, and as 70 percent disabling from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1974.  His awards include the Vietnam Campaign Medal with 1 bar, the Vietnam Service Medal, and the Marksman M-16 badge.  

This case comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating effective August 31, 2010.  The Veteran appealed the initial rating assigned to the Board.  

In October 2012 and November 2014 rating decisions, the Agency of Original Jurisdiction (AOJ) granted temporary total ratings for periods of VA hospital treatment in excess of 21 days.  38 C.F.R. § 4.29 (2016).  

In May 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In August 2014, the Board found that the issue of entitlement to a TDIU was raised by the record, and remanded the case for further evidentiary development.  In a December 2014 rating decision the AOJ granted a 70 percent rating for the Veteran's PTSD effective from September 22, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment in the areas of work, family relations, judgment, thinking and mood, but has not been productive of total social and occupational impairment.  

2.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's PTSD has precluded him from securing or following a substantially gainful occupation for the entire period on appeal.


CONCLUSIONS OF LAW

1.  Since August 31, 2010, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met since August 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are VA treatment records, VA clinical therapy evaluations, VA examination reports, and lay statements.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the increased rating issue to the Veteran, and information was solicited regarding the basis for the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                           § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  Concerning the TDIU issue, the VLJ solicited information regarding the Veteran's employment history and the effect of his service-connected disability on his ability to obtain and maintain employment.  Moreover, that issue is being granted in full.  Therefore, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The Veteran was afforded an additional VA examination, updated VA treatment records were obtained, and the AOJ issued a rating decision on the claim of entitlement to a temporary total rating from April 8, 2014 to May 30, 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Initial Rating for PTSD

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 50 percent disabling prior to September 22, 2014, and as 70 percent thereafter under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed in addition to other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that a 70 percent rating is warranted since August 31, 2010, the date of the Veteran's service connection claim, but that a rating in excess of 70 percent is not warranted at any time during the appeal period.

During a March 2011 evaluation by a VA clinical therapist, the Veteran reported depression, anxiety, sleep disturbances with nightmares, flashbacks, isolation, along with anger and hearing problems.  He stated that he sleeps only a few hours per night and has punched his wife in her sleep and almost strangled her to death.  The Veteran reported having suicidal thoughts and that he had problems not trusting people, few friends, a lack of motivation, and a poor memory.  He noted that he was able to maintain his job as a municipal truck driver because he was able to work alone, but that after retirement he was often in jail because of domestic violence and drunk and disorderly charges, and had not been able to work since.  Upon physical examination, the Veteran was found to be unkempt with dirty clothes.  His memory was impaired with inappropriate affect and impaired and poor judgment.  His thinking was noted as disorganized.  The therapist opined that the Veteran's PTSD symptoms cause severe levels of functional impairment, and that he is unable to perform activities of daily living on a regular basis including maintenance of minimal personal hygiene.  She assessed a GAF score of 35.  

The Veteran was first afforded a VA examination for his PTSD claim in March 2011.  His wife also appeared for the examination.  The Veteran reported that he displays aggressive behavior, including causing turmoil at work until he "basically snapped."  He also reported that he attended a community college class but that he had to talk to a psychiatrist because he was disturbing the class.  He noted that he and his wife do not live together and that he has little contact with his children and few friends.  He described his activities as liking to take apart and reassemble objects, and added that he does not like to throw things away.  The Veteran's wife added that the Veteran will keep fast food boxes and other garbage around the house.  The Veteran endorsed an attempt to take his own life using a revolver and stated that he had abused alcohol, cocaine, and marijuana.  He stated that he will go days without showering.  He explained that he retired from his work as a municipal truck driver in 1993 due to a buyout and a medical problem, which was described as a psychiatric problem. 

Upon physical examination, the Veteran was found to have a disheveled appearance, with stained clothing and poor hand hygiene.  His speech was spontaneous but coherent, with full affect, anxious mood, a short attention span and limited capacity for sustained attention.  He was oriented times three.  His thought process was noted as rambling and contained paranoid ideation.  Delusions were present and the examiner noted chronic sleep disturbance complicated by ruminative thinking and preoccupation with situational life stressors.  The examiner classified the Veteran's hoarding as inappropriate behavior, and the episode with the revolver as transient suicidal ideation.  He evaluated the Veteran as having problems with daily living, including severe problems completing household chores, bathing, engaging in exercise, and traveling.  The examiner opined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in the Veteran's social and occupational functioning.  The symptoms were present daily, and had intensified since the Veteran's retirement from his post-service work.  The examiner concluded that while the Veteran was not totally occupationally and socially impaired, his PTSD signs and symptoms caused deficiencies in judgment, thinking, family relations, and mood.  

In April 2013, the Veteran was evaluated by the same clinical therapist who provided his first evaluation.  She noted similar symptoms to what she observed in March 2011.  She concluded that the Veteran is unable to work and that he has major occupational and social impairment in all areas, poor judgment and poor hygiene, obsessional rituals, panic attacks, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  His GAF score was again assessed as a 35.  

The Veteran was afforded another VA examination in September 2014.  His psychiatric diagnoses were noted as PTSD with secondary depression not otherwise specified, alcohol use disorder and cannabis use disorder.  The examiner opined that it was not possible to differentiate symptomatology applicable to each condition because the symptoms were overlapping, and, furthermore, the Veteran's depression is secondary to his PTSD.  The Veteran described himself as a hoarder who lives alone with only brief visits to a friend or neighbor a couple of times per week.  He endorsed limited family contact and stated that he and his wife have been separated for eleven years.  The Veteran reported that he often becomes frustrated and destroys objects in his house, experiences suicidal thoughts a couple of times per week, and drives recklessly with his car or motorcycle on occasion.  The examiner explained that the Veteran's PTSD symptoms cause impairments including difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He found that the Veteran's symptoms fall within the severe range of PTSD, as most vividly demonstrated by his severe avoidance, very bothersome intrusive recall, and frequent aggression.  The examiner provided a GAF score of 45.  

The VA treatment records note similar symptoms, including during his two psychiatric hospitalizations in 2012 and 2014.  In May 2012 his GAF score was noted to be 45.  In June 2012 he reported distrusting most people in town.  During VA treatment in November 2013, his treating mental health physician opined that the Veteran was unemployable due to the chronicity and severity of his symptoms, but that he could function well in an isolated environment.  Upon discharge from his 2014 hospitalization, his GAF was assessed as 50, and he was noted to be less anxious, and he denied hallucinations and suicidal ideation.

During the Veteran's hearing he explained that he will not entertain company because he is afraid that he will lose his temper.  He reported impulses that he cannot control, and described an episode while driving where he drove close to another car to provoke the other driver.  He reported little contact with his family and that his wife has a protection order against him.  He stated that he was last employed in Arizona for one month in 1995 but was fired for not following instructions.  He felt that even if he was employed, sooner or later he would be in a conflict with supervisors or fellow employees, explaining that he engaged in fights in his previous job as a municipal truck driver. 

The record also contains lay statements submitted by the Veteran's wife in March 2011, June 2011, November 2011, and September 2014.  Collectively, she noted that while the Veteran was working as a municipal truck driver his co-workers would comment that she was "an angel that changed his life, or that [she] had the patience of a saint." Following his retirement, they moved to Arizona where the Veteran became physically and mentally abusive.  The Veteran continued to use illegal drugs and was arrested for disorderly conduct, public drunkenness and assault.  She additionally noted that the Veteran hoards, cannot keep track of keys and necessities for living, wears the same clothes for weeks at a time, and rarely bathes.  She further noted that he easily and quickly turns to violence, including assaulting another patient at a VA facility.  She added that his relationship with his children is minimal and that she is afraid to take him to family functions because he will behave inappropriately.  She noted one occasion where she was riding in the car with the Veteran and he threw a thermos into the dashboard, causing her to exit the car and call 911.  After she did so, he abandoned her and drove away.  

The evidence of record, including the Veteran's and his wife's thorough accounts, 
reflects that since August 31, 2010, the Veteran's PTSD has been manifested by symptoms including obsessional rituals which interfere with routine activities, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the clinical findings and lay statements noting isolation, aggressive impulses manifesting in violent behavior, and difficulty in performing activities of daily living, the Board finds that his symptoms cause occupational and social impairment in the areas of work, family relations, judgment, thinking, and mood.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since August 31, 2010 the Veteran's PTSD most closely approximates the 70 percent rating.

However, the evidence of record does not support a rating of 100 percent - - the only higher disability evaluation available.  The mental health examinations of record do not note that the Veteran's symptoms cause total occupational and social impairment.  The Board acknowledges that the Veteran reported some suicidal thoughts and delusions during the VA examinations and some impulse problems that cause him to avoid contact with others; however, a persistent danger of hurting self or others or persistent delusions or hallucinations have not been shown.  In addition, while the Veteran tends to isolate, it has been noted that he still visits a friend or neighbor a couple of times week such that total social impairment is not shown.  

Moreover, although the Veteran has shown some inappropriate behavior and VA examiners noted that his symptoms include an intermittent inability to perform activities of daily living, the record does not reflect that his symptoms have been of such severity, frequency, and duration to cause total impairment.  In making this determination, the Board has afforded great weight to the assessment of the Veteran's treating mental health physician in November 2013, that while the Veteran is considered unemployable due to the chronicity and severity of his symptoms, he could function satisfactorily in an isolated environment.  The record also does not reflect that the Veteran has at any point demonstrated symptoms including gross impairment in thought processes or communication, disorientation as to time or place, and memory loss for names of close relatives or of his own name.  Thus, the Board finds that a 100 percent rating is not warranted at any time during the period under appeal.  

The Board has also considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a 
higher rating, concludes that the findings during medical evaluations are more probative than the Veteran's lay assertions to that effect.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria for psychiatric disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate his occupational and social impairment.  The Board notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

In sum, the Board finds that an increased rating of 70 percent for PTSD, but no higher, is warranted since August 31, 2010. 


III.  TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Veteran meets the schedular requirements for a TDIU from August 31, 2010.  Service connection is in effect for PTSD (rated as 70 percent disabling) and diabetes mellitus, type II (rated as 20 percent disabling).  The Veteran's combined schedular rating is 80 percent. 

As previously noted, during his May 2013 Board hearing, the Veteran testified that he was last employed in Arizona for one month in 1995 but was fired for not following instructions.  He opined that if he was employed, sooner or later he would be in a conflict with supervisors and fellow employees, explaining that he engaged in fights in his job as a municipal truck driver.  In his TDIU application, he reported similarly, averring that he last worked for one month in 1995 in Arizona before being fired, and that he previously worked as a municipal truck driver for 18 years.  

The Veteran's SSA records note that he was adjudicated as totally disabled due to his right knee, hearing loss, and impaired vision in 1992.  However, the Veteran reported in conjunction with that application that he "could not work with a crew."  Also as previously noted, VA mental health examiners explained that the Veteran's PTSD manifests in severe symptoms, including difficulty in adapting to stressful circumstances, including in a work or worklike setting, and obsessional rituals which interfere with routine activities.  Additionally, the clinical therapist who examined the Veteran in March 2011 and April 2013 and the November 2013 mental health physician all reported that the functional effects of the PTSD symptoms render the Veteran unemployable.  The clinical findings are consistent with the lay evidence of record, which reflect repeated incidents of violence, illegal conduct, and isolation.
 
After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since August 31, 2010, he has been unable to secure and follow a substantially gainful occupation by reason of his PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In making that determination, the Board has considered the Veteran's level of education, his employment history, and his level of disability due to his PTSD.  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to the effects of his PTSD since August 31, 2010.  Therefore, entitlement to a TDIU is granted, effective August 31, 2010.


ORDER

From August 31, 2010, a rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective August 31, 2010, a total disability rating based on individual unemployability due to PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


